Citation Nr: 0912925	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  98-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967, and active duty for training from June 2 to 16, 
1990.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claim sought.

In June 2002, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a personal hearing in 
Phoenix, Arizona.  A copy of the transcript is of record.

In August 2003 and May 2005, the Board remanded the case to 
the RO for additional development.  In a November 2005 
decision, the Board denied the Veteran's claim.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's decision and 
remanded the claim for readjudication.


FINDINGS OF FACT

1.  The preponderance of the competent evidence demonstrates 
that the Veteran's currently diagnosed left knee disorder, to 
include arthritis, is not etiologically related to service.

2.  Left knee arthritis was not compensably disabling within 
one year following separation from active duty.




CONCLUSION OF LAW

A left knee disorder, to include arthritis, was not incurred 
in or aggravated by active duty service, and arthritis may 
not be presumed to have been so incurred.               38 
U.S.C.A. §§ 101(24) 1110, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Court has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see   38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned.  The Board finds, however, that any error in 
providing notice was nonprejudical to the Veteran.  Since the 
time of his original claim in November 1997, the Veteran's 
claim has undergone extensive development.  It has been 
appealed to the Board and remanded to ensure compliance with 
VA's duty to assist.  During this time, the Veteran has been 
consistently provided with the information needed to develop 
his claim.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  The Board is unaware of any 
outstanding evidence that could be obtained to substantiate 
the Veteran's claim that has not been either obtained or 
deemed to be unavailable.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active duty for training is generally full-
time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1).  Inactive duty for 
training is generally Reserve duty other than full-time duty. 
38 C.F.R. § 3.6(d).

The Veteran claims that an in-service injury led to his 
current left knee disability.  As the preponderance of the 
evidence is against the claim, the Board disagrees.

Service treatment records reveal that in June 1990, the 
Veteran suffered injuries after an accidental discharge of a 
155 millimeter Howitzer during active duty for training.  The 
recoil from the discharge propelled the Veteran onto the 
ground.  His injuries consisted of facial lacerations and a 
chest wall contusion.

Sworn statements from the investigation tell the following 
story.  The Veteran's artillery battery had received a fire 
mission, and the soldiers were preparing the Howitzer to 
fire.  The Veteran, serving as assistant gunner, inserted the 
round and the powder, closed the breach, and inserted the 
primer.  A 50 foot lanyard that was being used as a firing 
mechanism was, however, tangled and the gunner was trying to 
untangle it while the Veteran had the hook in his hand.  When 
the Veteran squatted behind the breach, the Howitzer 
accidentally discharged, striking him in the chest and facial 
area.  The Veteran was found on the ground immediately 
afterwards.  The Veteran was then taken to the hospital and 
treated for face lacerations and a chest wall contusion.  He 
was not treated for a left knee disorder.

At a military examination in January 1991, the Veteran 
reported a history of ear, nose, or throat trouble, hearing 
loss, head injury, and a painful shoulder or elbow.  He did 
not report a lower extremity disorder.  In response to the 
question "[h]ave you ever been a patient in any type of 
hospital?" the Veteran noted that he had sustained "trauma 
to [the] upper body from [a] Howitzer accident [at] annual 
training [in] 1990."  The doctor additionally noted that the 
Veteran was still having problems with pain and soreness in 
his right shoulder.  Significantly, clinical evaluation of 
the Veteran's lower extremities revealed normal findings, and 
he did not report any knee problems.

In February 1996, the Veteran claimed entitlement to service-
connected benefits for residuals from his in-service 
accident.  He included a statement explaining that medical 
disabilities continuing from his accident included a severe 
hearing impairment, tinnitus, left sided chin numbness, 
frequent right hand pain, and frequent headaches.  At two VA 
examinations afforded to the Veteran in March and April 1996, 
he reported tinnitus, hearing loss, and headaches as a result 
of his accident.  In an April 1996 VA examination, the 
Veteran reported being an equipment operator at a mine for 
the past 30 years.  No knee problems were, however, reported.

In June 1992, the Veteran injured his left knee at his 
workplace when stepping off a truck.  At a private 
examination, he specifically denied any prior history of a 
previous left knee injury.  He was diagnosed with a left knee 
sprain.  X-rays taken at the time showed left knee effusion 
or hemarthrosis associated with degenerative changes along 
the medical knee joint compartment.

In February 1997, the Veteran again twisted his left knee at 
his civilian job.  An acute soft tissue injury was diagnosed.  
A February 1997 private x-ray report included diagnoses of 
marked left knee degenerative changes at the medial 
compartment, with mild to moderate degenerative changes 
involving the lateral compartment and patellofemoral joint; 
and a possible loose body in the anterior compartment.  In 
March 1997, the Veteran was diagnosed with degenerative joint 
disease secondary to frequent trauma by a workplace 
physician.

The Veteran filed his claim of entitlement to service 
connection for a left knee injury due to his Howitzer 
accident in November 1997.  March 1999 and July 2002 
statements prepared by the Howitzer's gunner now indicated 
that he witnessed the Veteran hanging from the rear hatch of 
the Howitzer with his left leg twisted in the doorway, and 
his torso was partly on the ground.  The same servicemember 
had provided a sworn statement in June 1990, only days 
following the accident.  At that time, the gunner stated that 
he had one foot out of the Howitzer when he noticed the 
lanyard had knots, so he started taking them apart.  The 
Howitzer discharged.  Immediately following the accident, he 
said the Veteran had "fallen out" of the Howitzer.  See 
June 1990 sworn statement.

At his June 2002 personal hearing, the Veteran testified that 
he was knocked unconscious from the accident.  He also 
reported being on crutches after being released from the 
hospital, but he was not placed in a cast.  See Board hearing 
transcript, pp. 20, 26-27.

The Veteran was diagnosed with degenerative joint disease in 
March 1997.  While this qualifies as a current disability 
because there is no evidence of compensably disabling 
arthritis within a year of either August 1967, or June 1990, 
no presumption applies.  The Board additionally finds that 
the Veteran's current disability is unrelated to his service.

The record contains two nexus opinions.  In March 1999, the 
Veteran's private treating physician saw the appellant for a 
follow-up appointment for his left knee.  The Veteran 
reported that his left knee was doing fine with no problems 
until June 1990 when he suffered a twisting injury to his 
left knee in the National Guard.  The Veteran noted that he 
reported the injury and documentation was "certainly . . . 
in the records of his military service."  The physician 
thereafter opined that the 1990 accident appeared to be the 
originating incident leading him to his present diagnosis of 
osteoarthritis.

In April 2004, the Veteran underwent a VA orthopedic 
examination.  The examiner reviewed the Veteran's claims 
file.  The Veteran denied any problems prior to service or 
injuries after service.  The Veteran stated that he twisted 
his left knee during the Howitzer accident and that "it hurt 
right away."  The Veteran reported having left knee symptoms 
during and after separation in 1991.  The Veteran was 
diagnosed with left knee degenerative joint disease.  The 
examiner opined that based on all the information presented 
and reviewed, that it was less likely as not that any current 
knee condition resulted from the Howitzer accident of 1990.  
He did not provide further reasoning for his opinion.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
Board acknowledges that the Veteran is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Buchanan, 451 F.3d at 1337 (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

The Veteran argues that he sustained a twisting left knee 
injury in service when the Howitzer accidentally discharged.  
Contrary to the Veteran's assertions, the record 
preponderates against the claim that he incurred a left knee 
injury at that time.  In this regard, the record does not 
contain any left knee complaints from the Veteran either 
immediately after the injury or many months following the 
injury.  The service treatment records and the Veteran's own 
in service statements clearly state that he suffered "upper 
body trauma" from this incident.  While the appellant filed 
a claim in February 1996 for residuals from the Howitzer 
accident, he did not include claim entitlement to service 
connection for a left knee disorder, although he currently 
insists that he had been suffering left knee problems since 
the accident.  See March 1999 report; April 2004 VA 
examination.  Rather, it was not until after a second 
civilian workplace injury to his left knee in 1997, that he 
filed a claim for entitlement to service connection for his 
left knee later that year.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).

The Board also does not find the Veteran and gunner's claim 
that he was hanging from the turret to be credible because it 
conflicts with the contemporaneously prepared statements 
provided inservice.  Immediately after the incident, soldiers 
who witnessed the accident provided statements that the 
Veteran was on the ground.  See sworn statements (noting the 
Veteran was "on the ground in front of [the author];" and 
he had "fallen out of the Howister [sic]").  There is no 
indication from these statements that the Veteran was hanging 
from the turret.  It was not until after the Veteran filed 
his claim for VA monetary benefits that one of the same 
soldiers filed another statement stating that he was hanging 
from the turret and his left knee was twisted in the doorway 
of the Howitzer.  The Board finds that statements made at the 
time of the injury are more probative and affords them 
greater weight.  

The Board also finds the March 1999 private opinion to have 
very little probative value.  The physician clearly stated 
that his opinion was based on the Veteran's reported history 
of his left knee disability.  The Veteran's reported history, 
however, was inaccurate.  The appellant was not completely 
forthright with the physician when he stated that he reported 
a knee injury in service and "certainly" this evidence was 
contained in his service treatment records.  He did not 
reveal to the physician that he had sustained a prior, post-
service twisting accident in 1992 and 1997.  The physician 
did not review the claims folder or any records documenting 
the Veteran's medical history for service.  The Board may 
not, of course, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  The Board is not, however, bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).  The service treatment 
records do not contain any evidence that the Veteran injured 
his left knee.  There is no evidence that a knee disorder 
occurred in service, or after service until the Veteran first 
injured his knee at the workplace in 1992.  As these factors 
were not discussed in the March 1999 opinion, this opinion is 
of de minimus probative value.
The Board finds that the April 2004 VA examiner did not 
provide a thorough basis for his opinion, and this affects 
the weight of the opinion.  The examiner, however, fully 
examined the case file, provided a full medical history of 
the Veteran's left knee, and stated that he based his opinion 
on his findings and the facts in the record.  The Board, 
therefore, finds that his opinion has more probative value 
than the March 1999 private opinion based on inaccurate 
facts.

The Board has given consideration to the Veteran's statements 
claiming a continuity of symptomatology since the 1990 
accident.  While a physician must diagnose a disability such 
as degenerative joint disease, lay evidence is competent on 
questions of in-service chronicity of knee symptoms and post-
service continuity of symptoms.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  The Board, however, finds the 
Veteran's credibility to be lacking and finds his reports of 
in-service symptoms followed by purportedly chronic 
postservice symptoms not credible.  In March 1999, he told 
his physician that he reported his knee injury in service and 
it was certainly documented in his file.  In April 2004, the 
Veteran denied any left knee injuries since service when the 
record clearly shows he had two significant, post-service 
left knee injuries.  

The Veteran's statements of continuing symptomatology are 
inconsistent with the facts in the record.  While he stated 
in April 2004 that his knee hurt right away and has continued 
to bother him since 1990, he did not report any knee problems 
at an examination in January 1991.  In fact, he only reported 
having upper body injuries from his accident.  In June 1992, 
the Veteran denied a prior history of a knee injury.  He 
applied for entitlement to service connection for residuals 
of the Howitzer accident in February 1996, but he did not 
include his knee as a residual of the accident until after he 
severely injured his knee in 1997 while engaged in civilian 
employment.  The Board finds more reliability in the 
Veteran's own statements made prior to when an interest in 
the outcome of his claims for compensation benefits arose.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  Therefore, the Board finds his report of 
symptoms of left knee pain to be inconsistent and lacking 
credibility.

For the reasons stated above, the Board finds that the 
Veteran's current left knee degenerative joint disease is not 
etiologically related to service.  There is no probative 
evidence of an in-service injury to the Veteran's left knee 
and no competent evidence of a nexus between his current 
disability and service.  For these reasons, the claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder, 
to include arthritis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


